NO. 07-08-0108-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                   MARCH 20, 2008
                           ______________________________

                               CARL PINNER, APPELLANT

                                              V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

              FROM THE 154TH DISTRICT COURT OF LAMB COUNTY;

                     NO. 3748; HONORABLE FELIX KLEIN, JUDGE
                         _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               ABATEMENT AND REMAND


       Following a plea of not guilty, appellant Carl Pinner was convicted by jury of

aggravated sexual assault and sentenced to life imprisonment. While orally announcing

intent to appeal, appellant’s trial counsel failed to timely file a written notice of appeal on

appellant’s behalf prior to withdrawing from representation. On appellant’s application for

writ of habeas corpus, the Court of Criminal Appeals granted him the opportunity to file an

out-of-time appeal. Ex parte Carl Pinner, No. AP-75, 802 (Tex.Crim.App. December 5,
2007) (per curiam) (not designated for publication). Appellant then timely filed his notice

of appeal.


       The clerk’s record filed on March 10, 2008 contains the Trial Court’s Certification of

Defendant’s Right of Appeal. The certification form, however, is not signed by appellant

as required by Texas Rule of Appellate Procedure 25.2(d), nor does it contain the required

admonitions of appellant’s rights.1 The trial court certification is required even when the

Court of Criminal Appeals grants an out-of-time appeal. Odneal v. State, 161 S.W.3d 692,

694 (Tex.App.–Beaumont 2005, pet. ref’d) (viewing the Court’s habeas corpus relief as

“turning the clock back” to the day of conviction, and providing appellant the opportunity

to timely file notice of appeal, “at which point the requirements of the Rules of Appellate

Procedure come into effect”).2


       Consequently, we abate this appeal and remand the cause to the trial court for

further proceedings. On remand, the trial court shall utilize whatever means necessary to

secure a Certification of Defendant’s Right of Appeal in compliance with Texas Rule of


       1
         Texas Rule of Appellate Procedure 25.2(d) was amended, effective September
1, 2007, to require that the defendant sign the certification and receive a copy. By signing
the amended certification, an appellant also acknowledges he has been advised of certain
rights concerning appeal.
       2
         The Court of Criminal Appeals’ opinion granting appellant habeas corpus relief
contains language very similar to that quoted from the Court of Criminal Appeals’ habeas
corpus opinion in Odneal, 161 S.W.3d at 694. In appellant’s case, the Court of Criminal
Appeals said, “[Appellant] is ordered returned to that time at which he may give a written
notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.
All time limits shall be calculated as if the sentence had been imposed on the date on
which the mandate of this Court issues. We hold that, should [appellant] desire to
prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the
trial court within 30 days after the mandate of this Court issues.”

                                             2
Appellate Procedure 25.2(d), as presently in effect. This action is to be taken not later than

April 21, 2008.     Once properly executed, the certification shall be included in a

supplemental clerk’s record and filed with this Court on or before May 1, 2008.


       It is so ordered.




                                                         Per Curiam




Do not publish.




                                              3